Exhibit 99.1 DGS Business Abbreviated Financial Statements December 31, 2013 and 2012 DGS Business CONTENTS Page(s) Independent Auditor's Report 1 - 2 Abbreviated Financial Statements Statements of Assets Acquired and Liabilities Assumed 3 Statements of Revenues and Direct Expenses 4 Notes to Abbreviated Financial Statements 5 - 7 Independent Auditor's Report To the Board of Directors and Stockholders DeviceFidelity, Inc. Richardson, Texas Report on the Abbreviated Financial Statements We have audited the accompanying abbreviated financial statements of the DGS Business of DeviceFidelity, Inc. (the "Company"), which comprise the statements of assets acquired and liabilities assumed as of December 31, 2013 and 2012, and the related statements of revenues and direct expenses for the years then ended and the related notes to abbreviated financial statements. The assets acquired and liabilities assumed by Cachet Financial Solutions Inc. pursuant to an acquisition agreement dated March 4, 2014 with the Company are referred to as the "DGS Business". Management's Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these abbreviated financial statements in accordance with the basis of accounting described in Note 1; management is also responsible for the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of abbreviated financial statements that are free from material misstatement, whether due to fraud or error. Auditor's Responsibility Our responsibility is to express an opinion on these abbreviated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the abbreviated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the abbreviated financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the abbreviated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the abbreviated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the abbreviated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. 1 Opinion In our opinion, the abbreviated financial statements referred to above present fairly, in all material respects, the assets acquired and liabilities assumed of the DGS Business as of December 31, 2013 and 2012, and its revenues and direct expenses for the years then ended in accordance with the basis of accounting described in Note 1. Emphasis of Matter As described in Note 1, the accompanying abbreviated financial statements of the DGS Business were prepared for the purpose of complying with the rules and regulations of the Securities and Exchange Commission ("SEC"), and are not intended to be a complete presentation of the financial position or the results of operations of the DGS Business.Our opinion is not modified with respect to this matter. /s/ LURIE BESIKOF LAPIDUS & COMPANY, LLP Minneapolis, Minnesota May 16, 2014 2 DGS Business Statements of Assets Acquired and Liabilities Assumed December 31 Assets Acquired Inventories $ $ Property and equipment, net Total Assets $ $ Liabilities Assumed $
